DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the amendment filed on 05/31/2022. 

Claims 36-55 are presented for examination.

In response to the double patenting rejection, Applicant states that “Because the claims of this application have not yet been deemed in condition for allowance by the examiner, it is unknown whether the claims of this pending application will issue in their current form. Therefore, Applicant will assess the need for a Terminal Disclaimer once the application is in condition for allowance, as it is possible that the scope of the currently pending claims may change over the course of prosecution.” Therefore, the double patenting rejection is maintained until filing of a terminal disclaimer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,172. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘172 patent contain every element of claims 36-55 of the instant application. 
As shown in the table below, the combined claims 1, 4 and 7 of the ‘172 patent
comprise the same elements as recited in claim 1 of instant application: A method comprising: (1) receiving a request from a client device; (2) requesting credentials from the client device; (3) receiving credentials from the client device; (4) authenticating the received credentials; (5) providing the client device access to the first presence based service; (6) transmitting (providing) presence based information; (7) using an online identity that is associated with a second instant messaging service; (8) accessing a profile that indicates at least one other instant messaging service; and (9) providing the other instant messaging service with the presence information.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 17/137,005
1. A computer-implemented method comprising: 
   (1) receiving a request from a client device to access a first presence based service corresponding to a first system in a first domain; 
   (2) requesting credentials from the client device to access the first presence based service; 
   (3) receiving credentials from the client device to access the first presence based service; 
   (4) authenticating the received credentials;
   (5) based on authenticating the received credentials, providing the client device access to the first presence based service;
   (6) transmitting presence based information associated with the client device to one or more additional client devices accessing the first presence based system; 
   (7) using an online identity that is associated with a second instant messaging service corresponding to a second system in a second domain; 
  (8) accessing a profile that indicates at least one other instant messaging service is to be provided with presence information regarding the user of the online identity to access the first instant messaging service; and 
  (9) providing the other instant messaging service with the presence information and device identity information regarding the use of the online identity to access the first instant messaging service.
U.S. Patent No. 10,904,172
1.  A computer-implemented method comprising: 
(1) enabling access to a first instant messaging service corresponding to a first system in a first domain (7) using an online identity that is associated with a second instant messaging service corresponding to a second system in a second domain; 
(8) accessing a profile that indicates at least one other instant messaging service is to be  
(5)-(6) provided with presence information regarding the user of the online identity to access the first instant messaging service; and 
(9)  providing the other instant messaging service with the presence information regarding the use of the online identity to access the first instant messaging service.

4. The computer-implemented method of claim 3, further comprising: submitting, to the second system in the second domain, the online identity, the received traffic delivery rules customized for the online identity, and (2)-(4) an authentication credential received as part of the request from the client device.

7. The computer-implemented method of claim 5, wherein enabling access to the first instant messaging service further comprises: 
 (1)  receiving a request for access to the first instant messaging service from a client device, the request including the online identity; 
(4) authenticating the online identity; and 
(5) providing the client device with access to the first instant messaging service upon authentication of the online identity.


Claims 36, 43 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,904,172.
Claims 37, 44 and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,904,172.
Claims 38, 45 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,904,172.
Claims 39, 46 and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,904,172.
Claims 40, 47 and 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,904,172.
Claims 41, 48 and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,904,172.
Claims 42 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,904,172.

35 U.S.C. 112, second paragraph rejection to claim 41 is withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

    Claims 36-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ford et al. (US 2007/0100944), in view of Choksi (US 2006/0080130), Kasuga et al. (US 2005/0210113).

As to claim 36, Ford discloses the invention as claimed, including a computer-implemented method comprising: 
receiving a request from a client device to access a first presence based service corresponding to a first system in a first domain (i.e., "username@domainname") (300, Fig. 3; ¶0019; ¶0037, “user "B" submits a request to the connection server (CS) to add another user as a contact (step 300). The request includes the identifier of the user. For example, assume the user is user "C" with the identifier "userC@networkC.com"”); 
requesting credentials from the client device to access the first presence based service (108, Fig. 1a; ¶0036, “performed at the federated messaging service to allow the federated user to log into the messaging server of the federated messaging service. In an example process, the federated user logs in to the messaging server 134, which verifies the user's identification, and notifies a local presence server that the user has logged in”); 
receiving credentials from the client device to access the first presence based service (108, Fig. 1a; ¶0020, “when the user logs in with the password, the primary messaging service 100 can verify the user's authenticity”; ¶0023, “the connection server 110 may relay the user's credentials, e.g., user/account name and password, to a user identification and authorization function 108 for verification. The user identification and authorization function 108 may compare the domain of the user to a list of managed domains to determine if there is a match, in which case the user is identified as a managed user”; ¶0025, “When a user logs in, the connection server 110 provides the user's contact list to the presence server 112, which determines the presence of each contact that is logged into the primary messaging service 100”); 
authenticating the received credentials (108, Fig. 1a; ¶0034, “At step 210, the connection server can call the user identification and authentication function 108 to determine if the user is associated with a managed domain”); 
based on authenticating the received credentials, providing the client device access to the first presence based service (112, Fig. 1a; ¶0025, “presence information can be provided to enable a user to determine whether a particular contact is online”);
transmitting presence based information associated with the client device to one or more additional client devices accessing the first presence based system (112, Fig. 1a; ¶0001, “the messaging application provides presence information to allow the user to determine which of the contacts are currently on-line”; ¶0025, “presence information can be provided to enable a user to determine whether a particular contact is online”); 
using an online identity that is associated with a second instant messaging service corresponding to a second system in a second domain (¶0037, “If user "C"'s allow list policy allows user "B" to view user "C"'s presence, then the federated messaging service will report back to the translating gateway which, in turn, reports back to the connection server which, in turn, reports back to the contact store (step 330)”; ¶0042, “the federated user can add the non-managed user "B" as a contact by using the decorated identifier of user "B", e.g., "userB(networkB.com)@networkA.com". Other information such as a user-designated nickname for user "B" may also be provided, along with permissions that control how user "C"'s presence information is used”). 

Although Ford discloses providing presence information regarding the user of the online identity to access the first instant messaging service (¶0025; ¶0028; ¶0035), Ford does not specifically disclose accessing a profile that indicates at least one other instant messaging service is to be provided with presence information regarding the user of the online identity to access the first instant messaging service; and providing the other instant messaging service with the presence information regarding the use of the online identity to access the first instant messaging service.
However, Choksi discloses accessing a profile that indicates at least one other instant messaging service (4.1.3.1-4.1.3.n, Fig. 3; 21-23, Fig. 5A) is to be provided with presence information regarding the user of the online identity to access the first instant messaging service (24, 26, Fig. 5A; ¶0084, “The IM support server (3) maintains two databases: a session database (3.2) and a profile database (3.4). The session database (3.2) maintains information about the conversations or sessions that are currently active…users can communicate with the corporation's CSC via different Instant Messaging clients (for example, Yahoo! Messenger and AOL Chat). The profile database can also maintain record of the information that normally resides on the CRM application's database (4.3) about a user”; ¶0085; ¶0089; ¶0091; ¶0095, “The session DB (14) is used by the Broker (15) to record information about a user's session, such as online or offline status. The profile DB (16) stores information about a user that persists across multiple sessions, for example their name and account info”; ¶0100).
	It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ford to include accessing a profile that indicates at least one other instant messaging service is to be provided with presence information regarding the user of the online identity to access the first instant messaging service, as taught by Choksi because it would reduce network traffic by balancing the session load between different IM's on the IM support server system (Choksi, ¶0094).

Although Ford discloses providing presence information regarding the user of the online identity to access the first instant messaging service (¶0025; ¶0028; ¶0035), Ford does not specifically disclose providing the other instant messaging service with the presence information and device identity information regarding the use of the online identity to access the first instant messaging service. However, Kasuga discloses providing the other instant messaging service with the presence information and device identity information (CLIENT A, Fig. 1; sender address, destination address, Fig. 4) regarding the use of the online identity (IM(X), IM(Y); 11-12, Fig. 1) to access the first instant messaging service (Figs. 4-7; Fig. 9; Abstract, “sends a change notification message for notifying the change of the presence information to a presence server 5 (S906). Then, the presence server 5 sends the change notification message received from the IM(X) server 3 to the IM(Y) server 4 (S908)”; ¶0021, “the presence information sharing system of the present embodiment comprises a client A1, a client B2, an instant message X server 3 (hereinafter, referred to as the IM(X) server 3), an instant message Y server 4 (hereinafter, referred to as the IM(Y) server 4), and a presence server 5”; ¶0025, “The presence server 5 is an information processing apparatus that collects presence information (described below) from the IM(X) server 3 and the IM(Y) server 4 for the purpose of sharing the presence information between the servers 3 and 4”; ¶0052; ¶0054; ¶0055, “the presence management unit 51 of the presence server 5 sends the following message to the presence management unit 32 of the IM(X) server 3 for requesting a notification of a change of the presence information of IM(X) 11 of the user A”). It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ford to include providing presence information regarding the use of the online identity to access the first instant messaging service, as taught by Kasuga because it would be possible to share presence information among a plurality of applications using the instant messaging technique and to grasp a change of presence information of a different application, thereby accurately identifying the state of each user (Kasuga, ¶0006-¶0007; ¶0030).

As to claim 37, Ford discloses the computer-implemented method of claim 36 further comprising: storing the online identity and the authentication credential when the indication is successful; and enabling access of the client device to the at least one service provider by the first system without input from the second system when receiving a subsequent request from the client device (360, Fig. 3; ¶0023, “The user identification and authorization function 102 thereby identifies the respective domains of managed and non-managed users which attempt to use the primary messaging service 100, and verifies that the users are authorized to gain access”; ¶0036, “The messaging server obtains a contact list for the user from a local contact store and provides it to the local presence server, which in turn provides presence information for the contacts of the federated user”; ¶0038, “the contact store stores the contact and associated permission information…. Other information, such as a user-designated nickname for user "C", may also be stored by the contact store 106, along with permissions that control, e.g., how user "B"'s presence information is used by user "C"; ¶0040). 

As to claim 38, Ford discloses the computer-implemented method of claim 36 further comprising: receiving, from the client device, traffic delivery rules customized for the online identity and wherein the traffic delivery rules include rules for delivery of traffic to the client device based on identifying an active presence (¶0019, “Messenger messaging service and manages different user accounts in domains including "msn.com", "hotmail.com" and "webtv.net". Messaging between users in domains that are managed by the entity that manages the primary messaging service 100”; ¶0023, “multiple computers having the same function may be used for load balancing”; ¶0037, “list policy”).

As to claim 39, Ford discloses the computer-implemented method of claim 38, further comprising: submitting, to the second system in the second domain, the online identity, the received traffic delivery rules customized for the online identity, and an authentication credential received as part of the request from the client device. 

As to claim 40, Ford discloses the computer-implemented method of claim 39, wherein communicating with the second instant messaging service to authenticate the online identity includes communicating with the second instant messaging service to authenticate the online identity without soliciting a user of the online identity (108, Fig. 1a; ¶0034, “At step 210, the connection server can call the user identification and authentication function 108 to determine if the user is associated with a managed domain”; ¶0037; ¶0042, “the federated user can add the non-managed user "B" as a contact by using the decorated identifier of user "B", e.g., "userB(networkB.com)@networkA.com". Other information such as a user-designated nickname for user "B" may also be provided, along with permissions that control how user "C"'s presence information is used”). 

 	As to claim 41, Ford discloses the computer-implemented method of claim 36, further comprising: tracking the number of times the online identity accesses the first and second domain (It is noted that a logfile, counter or web watcher that indicates the number of times the online identity is used to log into the one or more instant messaging services).

As to claim 42, Ford discloses the computer-implemented method of claim 40, wherein enabling access to the first instant messaging service further comprises: receiving a request for access to the first instant messaging service from a client device, the request including the online identity; authenticating the online identity; and providing the client device with access to the first instant messaging service upon authentication of the online identity (108, Fig. 1a; 300, Fig. 3; ¶0019; ¶0025, “When a user logs in, the connection server 110 provides the user's contact list to the presence server 112, which determines the presence of each contact that is logged into the primary messaging service 100”; ¶0034, “At step 210, the connection server can call the user identification and authentication function 108 to determine if the user is associated with a managed domain”; ¶0037, “user "B" submits a request to the connection server (CS) to add another user as a contact (step 300). The request includes the identifier of the user. For example, assume the user is user "C" with the identifier "userC@networkC.com"”). 

 	As to claim 43, it is rejected for the same reasons set forth in claim 36 above. In addition, Ford discloses a system comprising: a storage device that stores a set of instructions; and at least one processor coupled to the storage device, the at least one processor configured to execute the set of instructions (Fig. 7; ¶0050-0053). 

As to claim 44, it is rejected for the same reasons set forth in claim 37 above.

As to claim 45, it is rejected for the same reasons set forth in claim 38 above.

As to claim 46, it is rejected for the same reasons set forth in claim 39 above.

As to claim 47, it is rejected for the same reasons set forth in claim 40 above.

As to claim 48, it is rejected for the same reasons set forth in claim 41 above.
 
As to claim 49, it is rejected for the same reasons set forth in claim 42 above.

As to claim 50, it is rejected for the same reasons set forth in claim 36 above. In addition, Ford discloses a non-transitory computer-readable medium storing instructions (Fig. 7; ¶0050-0053). 

As to claim 51, it is rejected for the same reasons set forth in claim 37 above.

As to claim 52, it is rejected for the same reasons set forth in claim 38 above.

As to claim 53, it is rejected for the same reasons set forth in claim 39 above.

As to claim 54, it is rejected for the same reasons set forth in claim 40 above.

As to claim 55, it is rejected for the same reasons set forth in claim 41 above.

Applicant’s arguments with respect to claim(s) 36-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        July 23, 2022